Per Curiam.
The notice of appeal, filed with the Court of Common Pleas, does not designate the Peerless Coal Company, one of the defendants, as employer and does not contain the claim number.
Section 4123.519, Bevised Code, provides in part: “Notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from and the fact that the appellant appeals therefrom.” (Emphasis added.) This is a special statute applying to appeals from decisions of the Industrial Commission and controls over general statutes covering appellate procedure. The above-quoted mandatory provisions are jurisdictional and must be strictly complied with.
A very similar factual situation was presented in the case of American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147, in which case the following is stated in the opinion, at page 151:
“It must be conceded that the filing of the required notice of appeal must be within the time prescribed by the statute. That is a condition precedent to the enjoyment of the right of appeal conferred by the statute. Any of the other statutory requirements as to the notice would be a nullity if, subsequent to the time prescribed for perfection of the appeal, amendment of the notice, by supplying the statements required by the. statute, would be permitted; for that would be equivalent to filing the required notice of appeal after the expiration of the time limit prescribed therefor.”
See, also, Volz v. Volz, 167 Ohio St., 141.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Weygandt, C. J., Zimmerman, Matthias, Bell, Badcliee and O’Neill, JJ., concur.
Badcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.